I concur in result reached, that the appeal should be dismissed at appellee's cost. I am of the opinion that the jury verdict is sufficient to have authorized entry of judgment for "F. J. Bouton, as next friend of Edwin Mash," but not sufficient to have authorized entry of judgment against F. J. Bouton, individually. The jury should have been instructed by the court to return verdict against F. J. Bouton, suing in his own behalf, and such verdict was necessary before judgment should be entered against him. In jury trials, the law requires a verdict of the jury disposing of the parties and of the causes of actions before the entry of final judgment as to such parties and causes of action. The judgment as entered is in favor of Edwin Mash, no disposition being made therein as to F. J. Bouton as party to the suit, nor of the causes of action by F. J. Bouton in his own behalf and as next friend of Edwin Mash.
The judgment, therefore, is not final, in that it fails to dispose of the parties and the causes of action.